DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
A relevant prior art reference, Liao et al. (US 2020/0107308), discloses bandwidth part (BWP) switching performed by a UE, where the UE receives a first DCI indicating an active BWP change for a first component carrier and performs an active BWP switching, where the UE may receive a second DCI indicating an active BWP change for a second component carrier and the UE does not except to detect the second DCI or ignores or drops the second DCI as an error (see at least Figs. 6-8 and paragraphs 36-40).
Another relevant prior art reference, Salah et al. (US 2019/0254056), discloses BWP switch operations performed by a UE, where the UE receives a first DCI triggering the BWP 
Another relevant prior art reference, Chervyakov et al. (US 2019/0357085), discloses BWP switching including a BWP switching delay, referred to as transition time of BWP switching, where the transition time of active BWP switching is the time duration from the end of last OFDM symbols of the PDCCH carrying the active BWP switch DCI until the beginning of a slot indicated by K0 or K2 in the active BWP switch DCI (see at least Fig. 2 and paragraphs 65-76).
Another relevant prior art reference, Ma et al. (US 2020/0213066), discloses a bandwidth part configuration technique, where a UE reports UE BWP-related capability to a network device and the network device configures a number of BWPs for the UE in accordance with the UE capability, where the network device may change the BWP configuration by adding or deleting BWPs (see at least Fig. 2 and paragraphs 28-32).

However, the prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claims 19 and 20, receiving a second RRC message indicating a first change of a first active bandwidth part (BWP) of the first cell;
completing processing of the second RRC message;

delaying, based on the determining, the first change of the first active BWP until the second change of the second active BWP is completed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/02/2021